SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Northern District of New York, and was submitted by plaintiff pro se and by counsel for defendants.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Munson’s Order dated January 16, 2001. Although plaintiff correctly notes that nei*80ther the magistrate judge’s report nor the district court’s order discussed certain factual assertions of retaliation he made after filing his complaint, the lack of such discussion provides no basis for reversal. The undiscussed assertions were not within the scope of the complaint; and plaintiff failed to show any causal connection between plaintiffs actions and the alleged additional acts by defendants.
We have considered all of plaintiffs contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.